DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the non-final rejection of the last Office action is persuasive and, therefore, the previous non-final rejection is withdrawn; and a new non-final rejection is set forth below in this office action.

Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-8 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Akarvardar (US 9,324,790)
Akarvardar discloses an integrated circuit structure (particularly see Fig. 9; also see Cols. 7 and 8), comprising:
first and second semiconductor fins (such as the two inner fins in 104; 12 and 14) disposed above a substrate without an intervening gate edge isolation structure between the first and second semiconductor fins, the first and second semiconductor fins having a length in a first direction;
third and fourth semiconductor fins (such as the two fins in 204; 20 and 22) disposed above the substrate without an intervening gate edge isolation structure between the third and fourth semiconductor fins, the third and fourth semiconductor fins having a length in the first direction;
as described in Cols. 7 and 8, a first gate structure naturally disposed over the first and second semiconductor fins, the first gate structure naturally having a first end opposite a second end in a second direction, orthogonal to the first direction; and a second gate structure naturally disposed over the third and fourth semiconductor fins, the second gate structure naturally having a first end opposite a second end in the second direction, and the second gate structure aligned with the first gate structure along the second direction; and
a gate edge isolation structure (the center one of 308/504; such as SiO2) between the second and third semiconductor fins, wherein the first gate edge isolation structure is spaced substantially equally from the second semiconductor fin as from the third semiconductor fin.
Or, in the alternative, although Akarvardar does not more explicitly show the existence in the drawings for the gate structures, it is noted that it is well known in the art that such gate structures have to be formed there in order to form the required FIN-based FETs. Note: such well-known note can be readily supported/evidenced in the prior art such as Lee in US 2013/0228830 (particularly see the gate structure 108 in the cover page figure, wherein the gate structure 108 comprises a metal gate with a high-k gate dielectric layer).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known gate structures into the device of Akarvardar, so that a FIN-based FET device with the required gate-controlling functionalities therein would be obtained.    
Regarding claim 5, in addition to what are discussed above, it is further noted that source or drain regions are naturally, or in the alternative, can be obviously, disposed in the first, second, third and fourth semiconductor fins, so as to form a workable fin-based FET device.
Regarding claim 6, in addition to what are discussed above, it is further noted that a local interconnect is naturally, or in the alternative, can be obviously, formed and disposed above and electrically coupling the first and second gate structures in the above device, so as to form a CMOS device as intended in the above device.

Claims 4, 9-10 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Akarvardar.
The disclosure of Akarvardar is discussed as applied to claims 2-3, 5-8 and 11-12 above.
Regarding claim 4, although Akarvardar does not more explicitly disclose that the gate structures can comprise a metal gate and high-k gate dielectric layer, it is noted that it is well-known in the art that such types of gate structure materials can be commonly and desirably used for forming gate structures with desired and/or improved device performance and/or with desired material choices.
Regarding claims 9-10, although Akarvardar does not more explicitly disclose that the first and second gate structures can both be an N-type gate structure or a P-type gate structure, it is noted that it is well known in the art that neighboring gate structures can be commonly and desirably formed of a same conductivity type gate structure, so as to formed a desired circuitry with desired circuit polarity or polarities therein.
Regarding claim 13, although Akarvardar does not more explicitly disclose that the gate isolation structure can have a top higher than that of the gate structures, it is noted that each height of the gate isolation structure and the gate structures is an art-recognized, result-oriented, important parameter, subject to routine experimentation and optimization.
Regarding claims 14-21, Akarvardar dose not more expressively disclose that the device can be used in a mobile computing device that including a board with the above device being formed thereon, wherein a memory, a communication chip, a camera, a battery, and/or an antenna are coupled to the board. However, it is well known in the art that such mobile computing device can be commonly and desirably formed for achieving the desired mobile device applications. Note: such well-known note can be readily evidenced and/or supported in the prior art such as Leib in US 2016/0254186 (of record; particularly see Fig. 9).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to make the device of Akarvardar with the gate structure being formed of art-well-known metal gate and high-k gate dielectric layer, and/or with the neighboring gate structures being an art-well-known same conductivity type gate structure, and/or with the top of gate isolation structure being higher than that of the gate structures, and/or with the device being applied to an art-well-known mobile computing device, so that a semiconductor-based device with desired device performance and/or desired material choice, circuit polarity or polarities therein, and/or with optimized device performance, and/or with desired system applications, would be obtained, as it has been held that (with respect to material choices and optimization, respectively):
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to the claims rejected above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference B is cited as being related to a gate structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898